Citation Nr: 9905810	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  95-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim on 
appeal.  The veteran, who had active service from November 
1966 to January 1969, appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


FINDING OF FACT

Dermatitis is manifested by general dry skin or xerosis, 
without signs or manifestations of constant itching or 
exudation, extensive lesions, or marked disfigurement.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for dermatitis was granted by the RO in 
January 1972, and a noncompensable evaluation was assigned, 
effective April 1970.  This decision was based in part on 
service medical records that noted treatment for a rash on 
the hands, the groin area and "about the body."  In 
addition, a VA examination report noted that the veteran 
complained of periodic "breaking out" of rashes three or 
four times a year, since 1966, with two different types of 
rash, one type that was itchy and would begin between his 
fingers and spread to his hands, arms, and neck, and 
occasionally to his crotch, and a second type that consisted 
of lesions on his heels.  Examination revealed no evidence of 
dermatitis on the upper extremities or the trunk.  The 
veteran's skin was described as essentially negative except 
for an area of thickened skin with some peeling on the heel.  

An August 1994 VA dermatology examination report noted that 
the veteran reported a history of a skin rash since service 
in Vietnam.  He complained that in the past he would have 
occasional exacerbations, with periods of total clearing, but 
that more recently there was always some active disease 
present, with worsening of the rash every month to every six 
months.  He reported that the rash was generally restricted 
to his fingers, hands and arms, but occasionally it would 
spread to the face and genitals, with additional vesicles on 
his feet, although none currently.  The examiner noted that 
there was no evidence of active disease on the face, trunk or 
lower extremities, and the genital area was without active 
lesions.  The right anterior wrist had several small 1-2 mm 
erythematous papules on the lateral side.  The left arm had 
four 3-6 mm erythematous papules, "two of which appear to be 
pustules."  The veteran stated that these would emit a 
yellowish/green discharge.  The examiner diagnosed probable 
eczema with dyshydrotic eczema and folliculitis.

A VA Agent Orange examination report that same month noted 
that the veteran had a long history of dermatitis mostly 
confined to both arms and hands but occasionally spreading 
"all over his body."  The veteran complained currently of 
dermatitis confined to the fingers, hands and arms.  
Examination of the skin was noted to reveal the presence of 
"scattered, flaky, crusty, elevated nontender lesion [sic] 
mostly confined to the arms, hands and fingers.  Some are 
fissured, average size 3-8 mm."  The diagnosis was chronic 
eczematoid dermatitis, arms and hands.  

Based on these examination results, the RO, in an October 
1994 decision, increased the evaluation for dermatitis from 
noncompensable to 10 percent, effective June 1994.

VA outpatient treatment records from early August 1994 noted 
that the veteran complained of a one month history of a 
pruritic rash, similar to rashes he had experienced 15 years 
before that had spontaneously resolved.  The veteran reported 
that the current attack had begun between the fingers and 
spread to the arms, groin and legs.  Examination of the skin 
revealed subcorneal vesicles, some coalescent, on the dorsal 
and lateral fingers and finger webs of both hands, with an 
erythematous eczematous rash on both arms, the abdomen and 
the groin.  The assessment was atopic eczema.  Records from 
later that month, and from October, 1994, noted that the 
veteran was "better now after the hydrocortisone cream he 
has been applying."  By February 1995, the veteran was 
complaining only of "dry skin." 

At his personal hearing in August 1995, the veteran testified 
that he was currently under a VA physician's care for his 
skin condition, and that his most recent treatment had been 
earlier that same week.  He stated that his physician would 
prescribe various creams and ointments but that these did not 
appear to help much.  The veteran exposed his arms during the 
hearing, and his representative described the veteran as 
having "about a 4 . . . or 6 inch long very red area which 
is about an inch in width," on his left arm, and the "same 
type of reddened area," on his right forearm.  The veteran 
testified that the rash would begin on the forearms and 
spread to his chest, belly, and groin area, his legs, heels 
and ankles, his face, eyelids and scalp.  He stated that the 
rash would "start out as little teeny little bitty blisters 
and the more that it comes, the more that I scratch and itch 
and it gets worse and worse."  He stated further that the 
skin condition was constant, but that he would get 
exacerbations three to five times a year, lasting from two 
weeks to a month, and that stress or summer weather increased 
the symptoms.  

The veteran indicated that there were places on his heels and 
feet that bled constantly, and that he had crusting and 
scaling of the skin all over his body.  The hearing officer 
and the veteran's representative indicated that scaling and 
crusting was apparent on the posterior aspect of the 
veteran's forearms.  The veteran stated that his skin was 
always dry, and that approximately 40 percent of his body was 
currently red and scaly.  He denied any swelling, but said 
that the condition caused "real bad" itching, rated as a 
six out of ten, with ten being the worst.  The veteran's 
representative noted that the veteran had been scratching 
since the beginning of the hearing.  The veteran asserted 
that when he took the Agent Orange examination in August 
1994, he had just finished successful hospital treatment for 
a rash over his entire body, and that by the time he took 
that examination, the condition had cleared up except for the 
areas between the fingers, the hands and the arms.

The veteran testified that he had scars on his forearms due 
to the disorder, as well as scars "more or less all over" 
his body.  He stated that, because of his skin disorder, his 
skin was sensitive to chemicals and so he was unable to go 
swimming, perform his trade due to the use of chemicals, or 
do any mechanical work, or work outside, exposed to the sun.  
Indeed, he said, he was required to wear sun block to protect 
his skin from the sun.

A November 1996 VA examination report noted that the veteran 
complained of a history of intermittent pruritic rashes since 
service, worse in the summer.  The examiner stated that the 
veteran reported that "his worst episode was about two years 
ago when this particular rash encompassed his whole body."  
The veteran's most severe complaint was noted to be of dry 
skin and itching.  Upon examination, the veteran was noted to 
have general dry skin or xerosis.  The examiner stated that 
the only other abnormality was erythema over the beard area 
and mid cheek region, with redness of the entire scalp with 
an accentuation around the hair line, and mild scale on the 
scalp.  The examiner determined the veteran "most likely 
[had] atopic dermatitis, with a dry skin component," and 
seborrheic dermatitis of the face and scalp, with "a small 
chance . . . [of] psoriasis as well."  

A July 1997 VA general medical examination report noted that 
the veteran reported no change in his condition since his 
last examination.  He made no complaints regarding any 
current skin symptomatology.  Examination of the skin 
revealed that it was within normal limits.  The Board notes 
that the claims folder contains several hundred pages of 
medical records detailing treatment for numerous medical 
disorders up until August 1998.  These records reveal that 
the veteran continued to be prescribed various creams for his 
skin.  However, after February 1995, there are no more 
complaints of any symptoms relating to dermatitis or any skin 
disorder.  Indeed an entry in October 1997 noted that the 
veteran had no impairment of the skin.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813, 
dermatophytosis is to rated as for eczema.  Under DC 7806, a 
30 percent evaluation is warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 10 percent evaluation is warranted for 
eczema with exfoliation, exudation or itching if involving an 
exposed surface or extensive area.  

The treatment records, and the veteran's testimony, indicate 
that, in early August 1994, the veteran suffered an acute 
exacerbation of dermatitis covering much of his body.  These 
same sources, however, indicate that the disability responded 
quite rapidly to treatment.  As the veteran testified, and 
the medical record shows, by the date of his Agent Orange 
examination at the end of that month, the disability was 
restricted to the fingers, hands and forearms.  Subsequent to 
that date, the treatment records and records from VA 
examinations conducted in November 1996 and July 1997 reveal 
that the veteran was still taking medication for dry skin, 
but show no other active symptoms or complaints.  

As noted above, in evaluating a disability, it is the present 
level of disability that is of primary concern.  Francisco, 7 
Vet. App. at 58.  In view of the fact that none of the 
extensive medical record since early August 1994 indicates 
the presence of any active symptoms, other than dry skin, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for dermatitis.  

The veteran has maintained that his skin disorder prohibits 
him from working as a carpet layer, arguing essentially that 
he is entitled to an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  The RO determined that entitlement 
to an extraschedular evaluation is not warranted.  The Board 
agrees that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  Id.  In this regard, there is no indication 
that the veteran's dermatitis, as opposed to his many other 
disorders, has markedly interfered with employment.  During 
his personal hearing, the veteran indicated that he lost his 
job due to bursitis of the knees, and that due to his 
psychiatric disorder, he found it difficult to leave the 
house.  In addition, the veteran has presented no evidence 
that dermatitis has necessitated frequent periods of 
hospitalization, indeed the only treatment for the disability 
consists of prescription creams that he takes on an 
outpatient basis.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown,  9 Vet. App. 337 (1996).  
.

For the reasons given above, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for dermatitis.  Accordingly, the 
veteran's claim is denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
dermatitis is denied.



______________________________
BRUCE KANNEE 
	Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -


